Case 2:18-cv-10179-DSF-AGR Document 89 Filed 03/30/20 Page 1 of 4 Page ID #:4620




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     SERGEY GRISHIN,                      CV 18-10179 DSF (AGRx)
         Plaintiff,
                                          Order GRANTING Motion to
                     v.                   Enforce Settlement Agreement
                                          (Dkt. No. 74)
     JENNIFER SULKESS,
         Defendant.



           Plaintiff Sergey Grishin moves to enforce a purported settlement
     agreement with Defendant Jennifer Sulkess. The Court deems this
     matter appropriate for decision without oral argument. See Fed. R.
     Civ. P. 78; Local Rule 7-15. The hearing set for April 6, 2020 is
     removed from the Court’s calendar.

        “It is well settled that a district court has the equitable power to
     enforce summarily an agreement to settle a case pending before it.”
     Callie v. Near, 829 F.2d 888, 890 (9th Cir. 1987). Settlement
     agreements are enforced in accordance with the law of the forum state.
     United Commercial Ins. Serv., Inc. v. Paymaster Corp., 962 F.2d 853,
     856 (9th Cir.1992).
Case 2:18-cv-10179-DSF-AGR Document 89 Filed 03/30/20 Page 2 of 4 Page ID #:4621



        The parties had appeared to have reached an agreement for entry of
     judgment on the defamation claim in this case, dismissal of the other
     claims in this case without prejudice, and settlement of a pending fee
     motion in a state court case between the parties. The main dispute
     involves the nature of the dismissal of the non-defamation claims in
     this case. It is clear that the parties agreed that the dismissal would be
     without prejudice. Defendant claims that there was an agreement that
     the non-defamation claims would not be immediately refiled. Plaintiff
     argues there was no such agreement. The relevant language is in an e-
     mail message from Plaintiff’s counsel to Defendant’s counsel:

           7. The purpose of items 5. and 6. Is [sic] so that the parties
           to the Federal Court Case may litigate the defamation
           causes of action (Counts 2 and 3) at the appellate level and
           sever and discontinue (without prejudice) the Copyright
           and Public Disclosure of Private Facts Claims (Counts 1
           and 4) at the trial level. The material terms of the
           dismissal are:

                 a. Severance of Counts 1 and 4 from Counts 2 and 3;

                 b. Dismissal without prejudice of Counts 1 and 4;

                 c. The principles of Res Judicata shall not apply to
                 the dismissal of counts 1 and 4 and they may be
                 litigated at a later time, despite any judgment on
                 Counts 2 and 3;

                 d. The Statute of Limitations on Counts 1 and 4 is
                 tolled until the later of either (i) dismissal of the
                 appeal on Counts 2 and 3 or (ii) the granting of said
                 appeal and issuance of a remittitur thereon;

                 e. Each side to pay its own costs and attorneys’ fees
                 with regard to Counts 1 and 4 in USDC C.D. Cal.
                 Case No. 2:18‐cv‐10179.

     Dkt. 73-3 at 3.



                                         2
Case 2:18-cv-10179-DSF-AGR Document 89 Filed 03/30/20 Page 3 of 4 Page ID #:4622



        Defendant’s counsel agreed to the terms, with the above-quoted
     explanation, except that Defendant did not agree to a requested tolling
     agreement for the non-defamation claims. See Dkt. No. 73-3 at 2-3.

         There is no question that the agreement preserves Plaintiff’s right to
     refile the non-defamation claims. There is no indication that this
     reservation of rights was limited in any way. In fact, Defendant
     explicitly rejected a tolling agreement that would have allowed Plaintiff
     to wait to refile beyond the typical statute of limitations period. The
     only arguable ambiguity is that the message from Defendant’s counsel
     stated that the non-defamation claims were to be “discontinued” and
     “may be litigated at a later time.” This arguably implies that the non-
     defamation claims were not intended to be immediately refiled, but the
     language is not so limited, and it would not have been reasonable for
     Defendant to have inferred such a limitation. Again, this is especially
     so given Defendant’s rejection of the tolling agreement. Without a
     tolling agreement, any refiling would have to come, at the latest, within
     the normal limitations period regardless of the status of other litigation
     between the parties.

        In short, the agreement between the parties, taken as a whole and
     in context, is not ambiguous. The non-defamation claims were to be
     dismissed without prejudice and there was no limitation on when they
     could be filed again. That Defendant later wished there had been a
     more definite agreement on the time for refiling does not change the
     validity of the agreement that was actually made.

        Therefore, the motion to enforce the settlement agreement is
     GRANTED. Plaintiff is ordered to present a proposed judgment and a
     dismissal order consistent with the parties’ agreement and this Order
     no later than April 7. Any objections must be filed by April 17.
     Plaintiff’s request for fees for the cost of enforcing the settlement
     agreement is DENIED. There is no indication that fee shifting was a
     part of the settlement agreement, and Defendant’s disagreement about




                                         3
Case 2:18-cv-10179-DSF-AGR Document 89 Filed 03/30/20 Page 4 of 4 Page ID #:4623



     the proper interpretation of the agreement does not amount to
     sanctionable bad faith. 1

         IT IS SO ORDERED.



     Date: March 30, 2020                   ___________________________
                                            Dale S. Fischer
                                            United States District Judge




     1 Despite reaching this ultimate conclusion, the Court does not condone
     Defendant’s unreasonable retention of the benefits of the settlement
     agreement without providing the consideration due from her. Defense
     counsel’s assertion that the consideration provided by Plaintiff was solely
     related to the state court case is not credible and is directly contradicted by
     the documentary record of the settlement discussions. See, e.g., Dkt. No. 85-3
     (“Sorry can’t do it. The two [cases] need to be disposed of together.”).



                                           4
